 


110 HR 3870 IH: Quality Child Care for America Act
U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3870 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2007 
Ms. DeLauro introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Child Care and Development Block Grant Act of 1990 to provide for child care workforce development initiatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Quality Child Care for America Act. 
2.FindingsCongress finds the following: 
(1)Young children's environment plays an enormous role in brain development. Research states that most of the brain's neural connections, or synapses, are produced in the first 3 years of life. Experiences that promote healthy social and emotional development during these years are critically important in affecting behavior and learning into adulthood. 
(2)More than 12,000,000 children age 5 and younger, and not yet in kindergarten, are in child care every week. Of those, approximately 6,000,000 children under age 3 spend some or all of their day being cared for by someone other than parents. 
(3)About 3 out of 5 mothers (61 percent of mothers) with children under age 3 are in the workforce. 
(4)High quality, developmentally appropriate child care increases children's chances of succeeding in school. A 4-State study that compared children in high-quality child care with children in low-quality care found that by second grade, children who had received high-quality care demonstrated greater mathematical ability, greater thinking and attention skills, and fewer behavioral problems than the children who had received low-quality care. At-risk children were particularly affected by the quality of the care they received. 
(5)While many child care providers (both in centers and in homes) are providing high quality care, too many are not receiving the support they need to improve the quality of care. 
(6)Better compensation is associated with improvements in child care quality, developmental outcomes, and school readiness. However, the Department of Labor reports that child care workers' average yearly wage in 2006 was $18,820 ($9.05 per hour), well below the $20,614 poverty threshold for a family of 4. 
(7)Low wages are inextricably linked to the reimbursement rates child care providers receive for children who qualify for subsidies under the Child Care and Development Block Grant Act of 1990. In 2006, only 9 States reimbursed the providers at the federally recommended level, compared with 22 States in 2001 and 13 States in 2005. Inadequate reimbursement rates make it much harder for child care centers to pay above-poverty wages, and for family child care providers to receive payments sufficient for them to escape poverty. 
(8)Child care providers are much more likely than the workforce as a whole to lack health insurance. Twenty-seven percent of child care providers had no health insurance coverage in 2005. This compares with an uninsurance rate of 16 percent for all female workers. And, child care providers who have health insurance often cannot afford the increased out-of-pocket costs for premiums and co-payments for such insurance. 
(9)High turnover is extremely problematic in the child care field, where children's social, emotional, and intellectual development depend on a positive, nurturing attachment to primary caregivers. Thirty-five percent of individuals employed as child care providers in 2005 were no longer employed as child care providers 1 year later. 
(10)Additional investments in the child care workforce are necessary to attract and retain qualified child care providers. In the small but highly successful Child Care WAGES project, which provides education-based salary supplements to low-paid preschool teachers, preschool directors, and family child care providers in 4 States, turnover rates range from 12 percent to 17 percent, far lower than the national average. 
(11)Research shows that quality child care is contingent upon the special training child care providers receive in the area of child development. Both increased formal education levels and recent, specialized training in child development have been found consistently to be associated with high-quality interactions with children and children's development. 
(12)Lack of affordable, reliable, high-quality child care not only adversely affects children but is also an important factor in determining whether workers with family responsibilities have the capacity to maintain employment. Especially for low-income working mothers, access to child care is often a critical component in that determination. 
3.Authorization of appropriationsSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended— 
(1)by striking There and inserting the following (a) In general.—There; 
(2)by inserting (other than section 658H) after this subchapter; and 
(3)by adding at the end the following: 
 
(b)Workforce development initiativesThere are authorized to be appropriated to carry out section 658H $200,000,000 for fiscal year 2008 and each subsequent fiscal year.. 
4.Child care workforce development initiativesThe Child Care and Development Block Grant Act of 1990 is amended by inserting after section 658G (42 U.S.C. 9858e) the following: 
 
658H.Child care workforce development initiatives 
(a)ReservationAn eligible entity that receives funds to carry out this subchapter for a fiscal year shall reserve and use the development portion of such funds for that fiscal year for activities described in this section. 
(b)Use of funds 
(1)In generalThe eligible entity shall use amounts made available from the development portion to carry out 1 or more workforce development initiatives. 
(2)InitiativesIn carrying out such an initiative, the eligible entity may use the amounts for activities to assist eligible child care providers by improving the compensation or benefits of the providers or enabling the providers to receive additional education or training, including— 
(A)providing for increased compensation, including health insurance coverage and retirement benefits, for the providers; 
(B)providing paid sick leave, paid vacation leave, or paid release time for education or training relating to early childhood education, and paying for substitute providers during the leave or release time described in this subparagraph; 
(C)providing tuition assistance or other support for that education or training and providing increased compensation incentives for completing that education or training and obtaining a related credential; 
(D)providing technical and financial assistance to enable eligible child care providers to meet State regulatory requirements applicable to child care services provided in the State (or, in the case of an Indian tribe, minimum child care standards described in section 658E(c)(2)(E)) and to enable family child care providers to develop business plans for the provision of child care; and 
(E)developing and carrying out mentoring programs and career plans for child care providers. 
(3)ProvidersIn carrying out the initiative, the eligible entity shall make available not less than 30 percent of the amounts described in paragraph (1) for eligible child care providers that are not center-based child care providers. 
(c)Maintenance of effortThe eligible entity, in utilizing the funds reserved under subsection (a) for a fiscal year, shall maintain the expenditures of the entity for activities described in subsection (b) at a level not less than the level of such expenditures maintained by the entity for the preceding fiscal year. 
(d)LimitationNothing in this section shall be construed to permit a State to decrease the number of children served under this subchapter for a fiscal year as compared to the number of children served under this subchapter for the previous fiscal year. 
(e)DefinitionsIn this section: 
(1)Covered paymentThe term covered payment means the amount paid to a territory or Indian tribe, as the case may be, under section 658O(a). 
(2)Development portionThe term development portion— 
(A)used with respect to a State, and a fiscal year, means the amount that bears the same relationship to the State allotment for that fiscal year as the amount appropriated under section 658B(b) for that fiscal year bears to the total amount appropriated under section 658B for that fiscal year; and 
(B)used with respect to a territory or Indian tribe, and a fiscal year, means the amount that bears the same relationship to the covered payment to the territory or Indian tribe for that fiscal year as the amount appropriated under section 658B(b) for that fiscal year bears to the total amount appropriated under section 658B for that fiscal year. 
(3)Eligible entityThe term eligible entity means a State, territory, or Indian tribe. 
(4)StateThe term State does not include a territory. 
(5)State allotmentThe term State allotment means the amount allotted to a State under section 658O(b). 
(6)TerritoryThe term territory means a jurisdiction described in section 658O(a)(1).. 
5.State planSection 658E(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is amended by adding at the end the following: 
 
(6)Development initiativeThe State plan shall state the activities that the State will provide through the workforce development initiative carried out under section 658H.. 
6.ReportSection 658K(a)(2) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858i(a)(2)) is amended— 
(1)in subparagraph (D), by striking and at the end and inserting a semicolon; 
(2)in subparagraph (E), by inserting and at the end; and 
(3)by inserting after subparagraph (E) the following: 
 
(F)the activities funded through a workforce development initiative carried out under section 658H and an assessment of the impact of the activities on the work force in the State;.  
 
